

117 HR 940 IH: Clearing Lines along Electrical At-Risk Zones Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 940IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. LaMalfa (for himself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a categorical exclusion for electric utility rights-of-way, and for other purposes.1.Short titleThis Act may be cited as the Clearing Lines along Electrical At-Risk Zones Act.2.Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights of way(a)Hazard trees within 50 feet of electric power lineSection 512(a)(1)(B)(ii) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(a)(1)(B)(ii)) is amended by striking 10 and inserting 50.(b)Consultation with private landownersSection 512(c)(3)(E) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(3)(E)) is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period and inserting ; and; and(3)by adding at the end the following:(iii)consulting with private landowners with respect to any hazard trees identified for removal from land owned by such private landowners..(c)Review and approval processClause (iv) of section 512(c)(4)(A) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(4)(A)) is amended to read as follows:(iv)ensures that—(I)a plan submitted without a modification under clause (iii) shall be automatically approved 60 days after review; and(II)a plan submitted with a modification under clause (iii) shall be automatically approved 67 days after review..3.Categorical exclusion for electric utility lines rights-of-way(a)Secretary concerned definedThe term Secretary concerned means—(1)the Secretary of Agriculture, with respect to National Forest System lands; and(2)the Secretary of the Interior, with respect to public lands.(b)Categorical exclusion establishedForest management activities described in subsection (c) are a category of activities designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(c)Forest management activities designated for categorical exclusionThe forest management activities designated as being categorically excluded under subsection (b) are—(1)the development and approval of a vegetation management, facility inspection, and operation and maintenance plan submitted under section 512(c)(1) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(1)) by the Secretary concerned; and(2)the implementation of routine activities conducted under the plan referred to in paragraph (1).(d)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (b) in accordance with this section.(e)Extraordinary circumstancesUse of the categorical exclusion established under subsection (b) shall not be subject to the extraordinary circumstances procedures in section 220.6, title 36, Code of Federal Regulations, or section 1508.4, title 40, Code of Federal Regulations.(f)Exclusion of certain areasThe categorical exclusion established under subsection (b) shall not apply to any forest management activity conducted—(1)in a component of the National Wilderness Preservation System; or(2)on National Forest System lands on which, by Act of Congress, the removal of vegetation is restricted or prohibited.(g)Permanent roads(1)Prohibition on establishmentA forest management activity designated under subsection (c) shall not include the establishment of a permanent road.(2)Existing roadsThe Secretary concerned may carry out necessary maintenance and repair on an existing permanent road for the purposes of conducting a forest management activity designated under subsection (c).(3)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed for a forest management activity designated under subsection (c) not later than 3 years after the date on which the action is completed.(h)Applicable lawsA forest management activity designated under subsection (c) shall not be subject to section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), section 106 of the National Historic Preservation Act, or any other applicable law.